Citation Nr: 1823472	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-18 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar strain (previously evaluated as residuals of a low back injury with history of nonspecific myofascial pain syndrome with mild scoliosis of the thoracic spine) for the period prior to June 24, 2013, and in excess of 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy associated with lumbar spine disability for the period prior to November 28, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee with history of excision of pigmented villonodular tumor.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1980 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2018.

The Board has taken jurisdiction over the claim for right lower extremity radiculopathy as this is a manifestation of the spine disability and 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) directs that ratings be assigned for objective neurological manifestations of spine disability.  The Board has also taken jurisdiction over the claim for TDIU at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The right knee and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 28, 2012, the Veteran's lumbar spine disability did not result in less than 60 degrees of forward flexion, have a combined range of motion greater than 120 degrees, and did not have any muscle spasms or guarding; the Veteran did not have at least two weeks of incapacitating episodes during that period. 

2.  Beginning November 28, 2012, the Veteran's lumbar spine disability results in  forward flexion less than 30 degrees; however, it did not result in ankylosis or 6 weeks or more of incapacitating episodes during that period.  

3.  For the period prior to November 28, 2012, the Veteran did not have neurological manifestation of his right lower extremity due to his lumbar spine disability.  

4.  For the period of November 28, 2012 through May 4, 2017, the Veteran's right lower extremity radiculopathy resulted in moderate incomplete paralysis of the sciatic nerve.  

5.  Beginning May 5, 2017, the Veteran's right lower extremity radiculopathy more closely approximates moderately severe incomplete paralysis of the sciatic nerve; the Veteran does not have any marked muscular atrophy or complete paralysis of his right lower extremity during that period.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 10 percent for the period prior to November 28, 2012, for the Veteran's lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).  

2.  The criteria for establishing a 40 percent evaluation, but no high, for the Veteran's lumbar spine disability for the period beginning November 28, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

3.  The criteria for establishing a compensable evaluation for right lower extremity radiculopathy prior to November 28, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).  

4.  The criteria for establishing an evaluation in excess of 20 percent for right lower extremity radiculopathy for the period of November 28, 2012 through May 4, 2017, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for establishing a 40 percent evaluation, but no higher, for right lower extremity radiculopathy for the period beginning May 5, 2017, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The Veteran filed his claim for increased evaluation for his lumbar spine disability on October 13, 2010.  See 38 C.F.R. § 3.400(o) (2017).  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation for his lumbar spine disability under Diagnostic Code 5237.  

The Veteran's lumbar spine disability may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 through 5242) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever results in the higher evaluation.

Diagnostic Code 5237 utilizes the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent evaluation applies when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation applies where the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2017).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Alternatively, the Veteran's lumbar spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Id. at Note (1).

As to the Veteran's associated radiculopathy of his right lower extremity, he has been assigned a 20 percent evaluation for the Veteran's right lower extremity radiculopathy, beginning on November 28, 2012, under Diagnostic Code 8520.  Implicit in that award of benefits is a noncompensable evaluation for that disability prior to that date.  

Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Moderately severe incomplete paralysis warrants a 40 percent evaluation.  Severe incomplete paralysis, with marked muscular atrophy, warrants a 60 percent evaluation.  And finally, complete paralysis, defined as: the foot dangles and drops, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost, warrants an 80 percent evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  

Turning to the evidence of record, an October 2009 private treatment record from Dr. S.D.L., demonstrates that the Veteran was seen for low back pain at that time and was given an injection.  

In a March 2010 VA treatment record, the Veteran was seen for low back pain, which he reported had worsened since January 2010.  On examination, there was no tenderness over his spine or paraspinal region, and straight leg raising was negative; he was noted to be followed by a private physician for his lumbar spine problems.  The Board notes that April 2011 and November 2011 VA treatment records are substantially similar to the March 2010 findings.  

The Veteran filed his claim for increased evaluation on October 13, 2010, at which time he indicated that he now had arthritis in his back.  The Veteran underwent a VA examination of his lumbar spine in January 2011.  During that examination, the Veteran denied any lumbar spine surgery, prescription of bedrest for mobility, or use of any back brace or corset since 2005, or use of a cane in over a year.  He further reported that he was noted to have a bulging disc in his back in a private February 2010 Magnetic Resonating Imaging (MRI) scan, for which he had been receiving injections that were not of help for his lumbar spine pain.  The Veteran stated that he had not worked for seven months at that time due to a combination of his lumbar and cervical spine disorders.  He reported having daily pain that was 7-8 out of 10 in severity while working due to prolonged stair climbing, standing, and bending at the waist to tie rods with wire.  He reported taking medications to manage his pain, and also using a heating pad and topical BenGay for his back.  He reported constant, low-level, burning, bilateral back pain that was 2-3 out of 10 in severity since not working; he also reported mild daily stiffness.  The Veteran denied any radicular symptoms at that time; he also denied any falls or instability due to his back.  He stated that he was unable to sit or stand longer than 30 minutes before his pain worsened and required him to move; he could grocery shop with a push cart without problems.  

On examination, the Veteran had a full and erect gait without any limp.  The Veteran was noted to avoid excess lumbar flexion when taking off his clothing.  On examination, the Veteran was noted to have slight scoliosis of the lumbar spine and he was mildly tender over his entire thoracolumbar spine.  The Veteran had right rotation to 25 degrees and left rotation to 15 degrees; he also had right flexion to 15 degrees and left flexion to 25 degrees.  He had flexion to 90 degrees with bilateral pain limiting him, and extension to 20 degrees that increased to 25 degrees with repetitions.  Repetitive motion did not demonstrate any additional limitations in any range of motion.  No ankylosis was noted.  Muscle strength and reflex testing of the lower extremities was generally noted as normal, without any muscle atrophy.  The Veteran had decreased pin sense in his right foot, although other sensory testing of the right lower extremity was intact; there were no sensory defects of the left lower extremity noted on examination.  X-ray study showed mild scoliosis and hypertrophic arthritis of the lumbar spine.  The Veteran was diagnosed with chronic lumbar strain at that time.  

A February 2011 private treatment record with Dr. N.B. revealed that the Veteran had normal thoracic and lumbar spine with diffusely moderate tenderness but no muscle spasms.  His passive range of motion was full with moderate back pain; it does not appear active range of motion was tested at that time.  Neurological testing was normal at that time.  He was diagnosed with lumbosacral spondylosis without myelopathy.  The Board notes that prior records from Dr. N.B. are the same or substantially similar to the February 2011 treatment record.  

In conjunction with his claim for Social Security Administration (SSA) benefits, on March 1, 2011, the Veteran underwent an examination with Dr. A.D.F., who diagnosed the Veteran with lumbar spine disease.  Dr. A.D.F. stated that that time that the Veteran had back pain that radiated to his right lower extremity.  The Veteran reported that he was able to walk 3 blocks, stand for 15 minutes, sit for 30 minutes, and that squatting and bending hurt his lower back.  

On examination, the Veteran was noted to have no anatomic deformity of the thoracic or lumbar spines.  Dr. A.D.F. did not appear to obtain any thoracolumbar spine range of motion measurements.  His ambulation was normal without an assistive device.  Muscle strength testing was normal without spasm or atrophy.  Sensory and reflex examinations were normal.  Straight leg raising was negative.  

The balance of the SSA records appears to be duplicate copies of the private and VA treatment records discussed either above or below, and focused primarily on the Veteran's nonservice-connected cervical spine disorder, which he had an operation on during the appeal period in March 2011.  

The Veteran stated in an August 2011 correspondence that since October 2010 he has had 6 injections in his lower back for his arthritis.  

A private January 2012 MRI scan showed spondylosis of the L4-S1, including a mild right lateral to foraminal disc protrusion at the L4-5.  

In a January 2012 letter, the Veteran's private physician, Dr. D.B.R., who performed his cervical spine surgery, indicated that the Veteran was able to perform regular work with the following permanent restrictions: limited to lifting and pushing/pulling more than 15 pounds; could not repetitively bend, stoop or twist at the waist; and, needed to change from sitting to standing or walking every 60 minutes.  It is unclear whether such restrictions are related solely to the Veteran's lumbar spine disability; however, the Board notes that other records associated with the SSA records appear to indicate that those restrictions are due to the Veteran's cervical spine disorder prior to and subsequent to the Veteran's March 2011 cervical spine operation.  

The Board has additionally reviewed the private treatment records from Dr. S.B. that are associated with the claims file.  Those records generally note treatment for lower back pain and note the presence of a disc bulge.  Those records do not disclose any evidence of ankylosis of the thoracolumbar spine, and the Veteran is routinely shown to have a "limited" range of motion; specific range of motion measurements are not reported by Dr. S.B.  

Although later treatment records disclose right lower extremity radiculopathy, prior to November 28, 2012, Dr. S.B.'s records show radiating pain to the right lower extremity, but do not demonstrate any other neurological symptoms or a diagnosis of any neurological impairment of the right lower extremity.  

In a May 2012 statement, the Veteran reiterated that he was unable to stand, sit, bend, or walk for long periods of time.  He also stated that he had a pinched nerve and bulging disc in his lumbar spine.  He also made substantially similar statements in a May 2013 statement.  

In a November 28, 2012 VA physical therapy consultation, the Veteran was noted to have constant pain that radiated to his knee, with pain to his right foot and right foot numbness about twice a day.  He indicated that he had two flare-ups a year, which required him to stay in bed 2-3 days due to his pain.  The Veteran was noted to have limitations in sitting, bending, and standing; he also was noted to use a cane for ambulation at times.  

On examination at that time, the Veteran had forward flexion to 40 degrees with pain at 20 degrees.  He also had 15 degrees of extension, and right and left lateral rotation, and 10 degrees of left and right lateral flexion, with pain at the end of each of those ranges of motion.  The Veteran was noted to have additional limitation with repetitive use due to pain, and he was noted to have less movement than normal, pain with movement, and interference with prolonged sitting, standing, and weightbearing.  There was no evidence of muscle spasms, although he had pain to moderate pressure over his right upper buttocks and right paraspinal musculature.  Muscle strength and reflexes were normal, without any evidence of muscle atrophy.  Straight leg raising was positive on the right side.  The Veteran was noted to have moderate paresthesias, numbness and intermittent pain of the right lower extremity at that time, although there was no evidence of any left lower extremity radicular symptomatology at that time.  The Veteran was noted to have less than 1 week of incapacitating episodes at that time.  

The Veteran submitted a VA lumbar spine Disability Benefits Questionnaire (DBQ) from Dr. W.T. in December 2012, which referenced the November 2012 physical therapy note discussed above.  Following repetitive testing, the Veteran had 30 degrees of forward flexion, 10 degrees of extension and right lateral flexion, and 15 degrees or left lateral flexion and bilateral lateral rotation.  The Veteran was noted to have moderate radicular symptomatology of the right sciatic nerve at that time.  The Veteran had less than 1 week of incapacitating episodes.

In a June 24, 2013 VA examination, the Veteran was diagnosed with osteoarthritis of the lumbar spine.   He continued to have low back pain and stiffness with right lower extremity radicular symptoms twice a day.  His lumbar spine disability was aggravated by repetitive bending, prolonged weightbearing, and prolonged sitting.  He again reported flare-ups twice a year for 2-3 days that he treated by staying in bed for 2-3 days due to pain, although he was never formally order to bedrest or hospitalized.  

On examination, the Veteran had the same range of motion testing as noted in the November 2012 VA physical therapy note above.  The examiner noted that the Veteran was tender to paraspinal lumbar musculature, although there was no guarding or muscle spasms.  Motor strength, reflex and sensory examinations were all normal, although straight leg raising was positive on the right side.  The examiner noted that the Veteran had moderate right lower extremity radiculopathy affecting the sciatic nerve.  No ankylosis was noted.  He also had intervertebral disc syndrome (IVDS), although he did not have any incapacitating episodes.  The Veteran was noted to occasionally use a cane for ambulation.  

In a November 2013 statement, the Veteran indicated that he spent 80 percent of his day in bed, although he did not specifically indicate that such was the result of his lumbar spine disability.  Nor did the Veteran provide any evidence that such was prescribed by a physician due to his lumbar spine disability.  

In a February 2014 VA examination, the Veteran reported substantially similar symptoms to those noted above.  On examination, he had forward flexion to 60 degrees with pain at 55 degrees; the Veteran had 15 degrees of extension, and 20 degrees of bilateral lateral flexion and rotation, respectively, with pain at those end points.  No ankylosis was noted.  The Veteran's muscle strength, reflex, sensory, and straight leg raising testing was normal, although the examiner noted that the Veteran had moderate right lower extremity radiculopathy of the sciatic nerve.  The Veteran was also noted to have IVDS, although he did not have any incapacitating episodes.  The Veteran was also shown to regularly use a cane for his back pain.  

In an April 2014 Notice of Disagreement, VA Form 21-0958, and accompanying handwritten statement, the Veteran reiterated many of the same or substantially similar symptoms and complaints related to his lumbar spine disability as noted above.  

A private May 2015 lumbar spine MRI scan revealed degenerative hypertrophic facet arthrosis at the lower two lumbar levels, particularly the L5-S1 level, creating foraminal stenosis and moderate impingement of the L5 nerve root which may be clinically relevant to radicular symptoms; there was no significant left-sided stenosis.  There was also mild stenosis at the L4-5 level, but no convincing feature of neural impingement.  

The Veteran's VA treatment records associated with the claims file show continued treatment for his lumbar spine and right lower extremity radiculopathy; the findings and complaints in those treatment records are substantially similar to those noted above.  

The Board has also reviewed the November 2016 and February 2017 VA examination reports.  Those reports are substantially similar to those noted above, particularly with regards to the range of motion of the Veteran's lumbar spine disability and the severity of radicular symptomatology associated with this right lower extremity.  No ankylosis was noted in either of those examinations; nor was there any evidence of neurological symptomatology of the right lower extremity that was moderately severe, severe, or demonstrated complete paralysis of the sciatic nerve.  

The Veteran also submitted a May 5, 2017 lumbar spine DBQ from the Veteran's private physician, Dr. J.R., which did not indicate any ankylosis of the lumbar spine, and range of motion measurements were substantially similar to those noted above.  Dr. J.R., however, does note that the Veteran's radiculopathy of the right lower extremity is severe, although Dr. J.R. did not indicate that the Veteran had any muscle atrophy of the right lower extremity, or that there was complete paralysis of his right sciatic nerve at that time.  

Finally, in his January 2018 hearing, the Veteran reiterated many of the same or substantially similar complaints with regards to functional impairment and severity of his lumbar spine and right lower extremity radiculopathy to those noted above.  

Based on the foregoing evidence, the Board finds that a 40 percent evaluation for the lumbar spine is warranted beginning November 28, 2012-the date of his VA physical therapy consultation which showed a limitation of flexion to 20 degrees as a result of pain.  The Board, however, must deny an evaluation in excess of 40 percent for the period subsequent to that date, as the Veteran is not shown to have any ankylosis of the lumbar spine at any point during that appeal period.  

Moreover, although the Veteran is shown to have IVDS, throughout the period subsequent to November 28, 2012, the Veteran is not shown to have 6 weeks or more of physician-prescribed bedrest due to his lumbar spine disability.  Although the Veteran has indicated that he spent 80 percent of his time in bed, such was not specifically noted to be related to solely his lumbar spine disability, nor is there any indication that such was prescribed by a physician.  

Accordingly, for the period beginning November 28, 2012, the Board finds that a 40 percent evaluation, but no higher, is warranted for the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243.  

For the period prior to November 28, 2012, the Board finds that the Veteran's forward flexion of his lumbar spine is greater than 60 degrees, is shown to have a combined range of motion greater than 120 degrees, does not demonstrate any ankylosis of the lumbar spine, and also does not demonstrate any muscle guarding or spasms.  Moreover, there is no evidence of at least 2 weeks of physician-prescribed bedrest; again, although the Veteran may have days where he stays in bed, such are not shown to be physician-prescribed.  An evaluation in excess of 10 percent for the Veteran's lumbar spine disability is therefore denied for the period prior to November 28, 2012.  See Id.

With regard to the right lower extremity radiculopathy, the Board reflects that although there is evidence of radiating pain prior to November 28, 2012, the Veteran is not shown to any other neurological complaints prior to that date, including numbness, tingling, or paresthesias.  Likewise, for the period prior to November 28, 2012, several examiners considered the evidence of a bulging disc and radiating pain but did not diagnose the Veteran with any radiculopathy or other neurological disorder of the right lower extremity associated with the lumbar spine disability.  Consequently, the Board cannot find that a compensable evaluation is warranted for the period prior to November 28, 2012, for the Veteran's right lower extremity radiculopathy.  

Moreover, the Board also finds that for the period of November 28, 2012 through May 4, 2017, an evaluation in excess of 20 percent for the Veteran's right lower extremity radiculopathy is not warranted.  During that period, each examiner specifically found that the symptomatology associated with the Veteran's right lower extremity radiculopathy to be moderate in severity.  

However, beginning May 5, 2017, Dr. J.R. indicated that the Veteran's neurological impairment of his right lower extremity was "severe."  However, there was no muscle atrophy noted at that time or in any subsequent evidence of record.  Nor did the evidence of record for the period subsequent to May 5, 2017, demonstrate any evidence of complete paralysis of the right lower extremity.  

Consequently, by resolving reasonable doubt in his favor, the Board finds that the Veteran's right lower extremity radiculopathy more closely approximates to a moderately severe neurological impairment, beginning May 5, 2017; a 40 percent evaluation, but no higher, is therefore assigned for that period.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.  

In short, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent evaluation for the period beginning November 28, 2012, and that beginning May 5, 2017, the Veteran's right lower extremity radiculopathy warrants a 40 percent evaluation; in all other respects, an evaluation in excess of that assigned for the lumbar spine and right lower extremity radiculopathy disabilities is denied at this time.  See 38 C.F.R. §§4.7, 4.71a, 4.124a, Diagnostic Codes 5237, 5243, 8520.  

In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to November 28, 2012, an evaluation in excess of 10 percent for the Veteran's lumbar spine disability is denied.  

A 40 percent evaluation, but no higher, beginning November 28, 2012, for the Veteran's lumbar spine disability is granted, subject to regulations governing the disbursement of monetary benefits.  

For the period prior to November 28, 2012, a compensable evaluation for right lower extremity radiculopathy is denied.  

For the period of November 28, 2012 through May 4, 2017, an evaluation in excess of 20 percent for right lower extremity radiculopathy is denied.  

For the period beginning May 5, 2017, a 40 percent evaluation, but no higher, for right lower extremity radiculopathy is granted, subject to regulations governing the disbursement of monetary benefits.  


REMAND

With respect to the right knee claim, in his January 2018 hearing, the Veteran indicated that he sought treatment with a private physician, Dr. Woods.  After review of the claims file, the Board notes that records from Dr. Woods have not been associated with the claims file and no attempt to obtain those records has been made.  Accordingly, the right knee claim must be remanded at this time in order for attempts to obtain those records can be made; on remand, the Board also finds that any outstanding VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The TDIU is intertwined with the increased evaluation claim and therefore is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Nevertheless, the Board notes that the Veteran does not currently meet the schedular criteria for the period prior to November 28, 2012.  Consequently, on remand, the AOJ should submit the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b) for the period of October 13, 2009 through November 28, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the St. Louis, Seattle, and Little Rock VA Medical Centers, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disability, which is not already of record, to specifically include Dr. Woods.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completion of the above, the AOJ shall refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b), for the period of October 13, 2009 through November 28, 2012.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


